United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Burlington, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2081
Issued: May 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 2, 2010 appellant filed a timely appeal from a May 5, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than a 25 percent right leg permanent
impairment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 18, 2005 appellant, then a 47-year-old custodian, filed a recurrence of
disability (Form CA-2a) reporting an original injury on October 13, 1998.2 He claimed that he
injured his right knee, noting waxing of the floor on January 15, 2005 and shoveling snow on
January 24, 2005.
The Office developed the claim as a new injury. On November 30, 2005 it accepted the
claim for traumatic arthropathy of the right leg. On May 24, 2007 appellant underwent right
knee surgery performed by Dr. Robert Taffet, an orthopedic surgeon, who performed a right total
knee arthroplasty, tibial osteotomy with intramedullary rodding of tibia and total knee
replacement above the tibial rod. He returned to a light-duty position on April 7, 2008.3
On September 18, 2008 appellant filed a claim for a schedule award. In a June 5, 2008
report, Dr. David Weiss, an osteopath, reviewed a history of injury and results on examination.
As to range of motion, he stated “flexion-extension of 0-120/140 degrees.” With respect to a
permanent impairment under the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (hereinafter), Dr. Weiss opined that
appellant had a 50 percent leg impairment, based on a fair result for a total knee replacement.
In a report dated June 9, 2009, Dr. Taffet stated that appellant was doing well with his
right knee replacement, his left knee was still bothering him but appellant was not ready to
consider left knee surgery. By letter dated July 29, 2009, the Office requested that appellant
submit medical evidence regarding his right knee permanent impairment under the sixth edition
of the A.M.A., Guides.
In a September 2, 2009 report, Dr. Craig Uejo, an occupational medicine specialist, stated
that he reviewed the report of Dr. Weiss. He identified Table 16-3 of the sixth edition of the
A.M.A., Guides for rating impairment. Dr. Uejo noted the default impairment of 25 percent for a
Class 2 diagnostic criteria, with grade modifiers of 1 for functional history, 3 for physical
examination, with no modifier applied for clinical studies. He concluded that there was no
adjustment from the default value and appellant had a 25 percent right leg impairment.
Dr. Weiss stated in a brief September 4, 2009 report that he agreed with Dr. Uejo. In a report
dated December 23, 2009, an Office medical adviser reviewed the medical evidence and agreed
that appellant had a 25 percent right leg impairment.
By decision dated February 2, 2010, the Office issued a schedule award for a 25 percent
right leg impairment. The period of the award was 72.00 weeks of compensation, commencing
January 17, 2010.

2

The record indicates that appellant had a prior claim for a right knee injury on October 13, 1998, accepted for a
torn medial meniscus. Appellant had been a letter carrier and had accepted a position as custodian.
3

Appellant began receiving $27.33 in compensation every 28 days, based on an offset for loss of night
differential.

2

In a letter dated February 17, 2010, appellant requested a review of the written record.
He argued that there was a delay in issuing the schedule award decision and the rating should
have been made under the fifth edition of the A.M.A., Guides instead of the sixth edition.
By decision dated May 5, 2010, an Office hearing representative affirmed the February 2,
2010 decision. The hearing representative found that the schedule award decision was properly
based on the medical evidence applying the sixth edition of the A.M.A., Guides.
LEGAL PRECEDENT
Section 8107 of the Act provides that, if there is permanent disability involving the loss
or loss of use of a member or function of the body, the claimant is entitled to a schedule award
for the permanent impairment of the scheduled member or function.4 Neither the Act nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5
Office procedures provide that, effective May 1, 2009, all schedule awards are to be
calculated under the sixth edition of the A.M.A., Guides.6 Any recalculations of previous awards
which result from hearings or reconsideration decisions issued on or after May 1, 2009, should
be based on the sixth edition of the A.M.A., Guides. A claimant who has received a schedule
award calculated under a previous edition and who claims an increased award, will receive a
calculation according to the sixth edition for any decision issued on or after May 1, 2009.7
ANALYSIS
In a September 2, 2009 report, Dr. Uejo found that appellant had a 25 percent right leg
permanent impairment. Under Table 16-3, the knee regional grid, a Class 2 (moderate problem)
diagnostic criteria (CDX) has a default leg impairment of 25 percent for a good result from a
total knee replacement.8 The impairment is then adjusted according to grade modifiers for
functional history (GMFH), physical examination (GMPE) and clinical studies (GMCS).
Dr. Uejo found a grade modifier of 1 for functional history9 and 3 for physical examination.10
4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700 (January 2010).
7

Id.

8

A.M.A., Guides 511, Table 16-3. The range of impairments for a good result are 21 to 25 percent.

9

Id. at 516, Table 16-6, provides a grade modifier of 1 for an antalgic limp corrected with orthotics or footwear
modifications.
10

Id. at 517, Table 16-7 identifies a grade modifier of 3 for a severe problem.

3

He did not use clinical studies as this was used for placement in the regional grid.11 Applying
the formula GMFH-CDX + GMPE-CDX results in a 0 net adjustment.12
The Board finds that Dr. Uejo represents the weight of the evidence. Dr. Weiss and an
Office medical adviser subsequently concurred that the impairment was 25 percent. Dr. Uejo
properly applied the A.M.A., Guides and the Board finds no probative evidence to establish more
than 25 percent right leg permanent impairment.
The number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the leg, the maximum
number of weeks of compensation is 288 weeks. Since appellant’s impairment was 25 percent,
he is entitled to 25 percent of 288 weeks or 72 weeks of compensation.13
On appeal, appellant asserts that he has property right in a schedule award benefit under
the fifth edition and a protected property interest cannot be deprived without due process, citing
Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). These
cases held only that a claimant who was in receipt of benefits (in Goldberg public assistance and
in Mathews Social Security benefits) could not have those benefits terminated without procedural
due process.14 In this case, appellant is simply making a claim for a schedule award. He was not
in receipt of schedule award benefits nor was the Office attempting to terminate benefits.
Appellant has no vested right to a schedule award under the fifth edition of the A.M.A., Guides.
Appellant argued that there was a delay in the adjudication of the claim for a schedule
award, which deprived him of due process rights regarding a determination under the fifth
edition of the A.M.A., Guides. The Board notes that the Office contacted the representative’s
office in February 2009 with respect to a possible consequential left knee injury. According to
the memorandum, the Office advised that it would not proceed on the schedule award claim for
the right knee since it appeared that appellant was also pursuing a left knee claim and could file
an appropriate claim in the future. The Board does not find that there was any delay in the
adjudication of the schedule award claim. In Harry Butler,15 the Board noted that Congress
delegated authority to the Director regarding the specific methods by which permanent
impairment is to be rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as
a uniform standard applicable to all claimants and the Board has concurred in the adoption.16 On
11

Id. at 516.

12

Id. at 521.

13

The Board notes that the maximum for monaural hearing loss is 52 weeks. With an 18.75 monaural loss in the
right ear and 11.25 in the right, the total number of weeks of compensation for monaural loss would be 15.60. Since
the binaural loss results in a greater number of weeks, the Office properly based the award on binaural hearing loss.
14

In Mathews the court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient and due process would not
require an evidentiary hearing.
15

43 ECAB 859 (1992).

16

Id. at 866.

4

March 15, 2009 the Director exercised authority to advise that as of May 1, 2009 all schedule
award decisions of the Office should reflect use of the sixth edition of the A.M.A., Guides.17
The applicable date of the sixth edition is as of the schedule award decision reached. It is not
determined by either the date of maximum medical improvement or when the claim for such
award was filed. The Office properly determined appellant’s right leg permanent impairment
under that edition.
CONCLUSION
The Board finds that appellant has not established more than a 25 percent permanent
impairment to his right leg.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 5 and February 2, 2010 are affirmed.
Issued: May 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

17

FECA Bulletin No. 09-03 (March 15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

5

